                      Case 2:19-cv-00163-LGW-BWC Document 12 Filed 06/16/20 Page 1 of 1


                                                                                                                      TiLi:;
         AO 450(GAS Rev 10/03)Judgment in a Civil Case                                                     [j
                                                                                                               "■   . -■rV;,

                                       United States District Court                                                                ,q 35
                                                     Southern District of Georgia                                        _ ^
                                                                                   ■'          "           r,L, ;; CL -
                                                                                                           ^        • -TT'^T.


                  JEREMY NICHOLAS TAYLOR,

                                          Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE



                                                V.
                                                                                 CASE NUMBER: CV219-163

                  WARDEN-FCl JESUP,

                                        Respondent.




            I—I     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.


            1^      Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                    rendered.


                    IT IS ORDERED AND ADJUDGED

                    that in accordance with the Order of the Court entered this 15th of June 2020, ADOPTING the

                    Magistrate Judge's Report and Recommendation as the opinion of the Court, DISMISSES

                    without prejudice Taylor's 28 U.S.C. § 2241 Petition for failure to follow a Court Order, and

                    DENIES as moot B^poryHent's Motion to Dismiss. The Court DENIES Taylor in forma pauperis
                    status on appwn. This c/se stand^fosed.




            Approved by:
                                lON^SA GODBEY WOOD, JUDGE
                                      "ED STATES DISTRICT COURT
                                  lUTHERN DISTRICT OF GEROGIA


                                     \(/i                                      John E. Triplett, Acting Clerk



                                                                               (By) DepCHy Clerk
CAS Rev 10/1/03
